Appeal by the defendant from a judgment of the County *770Court, Nassau County (Berkowitz, J.), rendered February 9, 2007, convicting him of burglary in the second degree (four counts), attempted burglary in the second degree, and criminal mischief in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was not entitled to have the sentencing court direct that he be enrolled in a comprehensive alcohol and substance abuse treatment program while incarcerated, since he was not convicted of a controlled substance or marihuana offense, as required by the statute permitting such placement in the sentencing court’s discretion (see Penal Law § 60.04 [6]; People v Colt, 39 AD3d 770 [2007]). We reject the defendant’s contention that the County Court nevertheless had the discretion to direct such an enrollment, absent legislative authorization therefor.
There are no circumstances present in this case which would warrant disturbing the sentence imposed, which was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.P., Lifson, Miller, Carni and Eng, JJ., concur.